Title: To George Washington from Brigadier General William Maxwell, 17 September 1778
From: Maxwell, William
To: Washington, George


          
            Sir
            Elizth Town [N.J.] 17th Septr 1778
          
          This will Accompany to Your Excellency a Packet brought from England by the same Hand that brought Mrs Rights & the other letter I sent You.
          I thought to have sent some person over last night, but the Storm was so high it was impossable I had 9 Saylors Deserters Yesterday, from Byrons Fleet; they say there is above 2,000 of them sick on Statten Island where they have a Vast many Sails Pitched for their reception. There is one Vessel has only ten Hands on Board, these had set off the Day before the others I mentioned, therefore could get nothing new from them. By every account I can get out they are preparing the Transports to carry, they say 10 Regts to the West Indias they are likewise dressing up their flat bottomed Boats this I can depend on, and the same person saw the Sea Men that was taken from on board the Transports to man Lord Hows Fleet, return to their Transports again; they as well as our people emagine that the Flat bottomed Boats is designd to make a Desent into the Jerseys, to get fresh Provisions for their Voyage to the W. Indias.
          I have treated this last report lightly, till I find that Your Excellency is Moving with Your Main body some farther distance from the Enemys lines, which will leave them more at leasure to execute such plans. I think that towards Hackensack will be the likelyest place for them to make their main push. If Your Excellency thought proper to station a party of Infantry there as well as the Horse, we could support each other. if they did not come out two ways, the Latter I think the most likely.
          Some of my Field Officers is of opinion I should apply to His Excellency Governor Livingston, to have the Militia in readyness at least, but this I will submit to Your Excellency and wait Your Answer & try for further intiligence.
          Four More Seamen, Byrons came in this morning from Statten Island, left it the night before last, came through Bargin says the Transports about the Island is ready for Sailing that is they are wooded and Wattered, & the Fleet doing the same. The President of Congress has applyd to me at the request of the Embassador from France to know the strength of the British Navy on the Coast of America, I know all the Vessels that Byron brought with him and the Most of Hows if Your Excellency can furnish me with those at Hallifax New found Land, & Queback, I think I shall be able to send them w[h]at the[y] request I have some expectations of geting it by a nother channel 
            
            
            
            which if I do You shall have it. I am Your Excellencys Most Obedient Humble Servant
          
            Wm Maxwell
          
          
          N.B. Coll Ogden sends by this conveyance his observation and Intiligence I have not seen it.
          
        